December 17, 2020                                                                    VIA CM/ECF

The Honorable Judge Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE:    The Browning School v. Tate Hallford et al. (No. 1:20-cv-09084) (SDNY)
       Defendant’s Letter to the Court Addressing Plaintiff's Improper Filing
       of a Unilateral Case Management Plan


Dear Judge Schofield:
I write in response to Plaintiff’s unilateral and unauthorized filing of a “Proposed Case
Management Plan” today. See Dkt. No. 22.
Your Honor’s Individual Rules and Practices explicitly:

         [D]irect the parties, inter alia, to file a joint letter and a joint proposed Civil
         Case Management Plan and Scheduling Order at least one week before the
         conference date. The parties shall use the form Proposed Case Management Plan
         and      Scheduling      Order      available      at     the   Court’s    website
         (https://nysd.uscourts.gov/hon-lorna-gschofield).
Individual Rule IV(A)(2) (emphasis added).
After Defendant’s repeated attempts to get Plaintiff to even participate in a Rule 26(f) Conference
(see e.g., December 11, 2020 Cicala Letter to Luz; December 15, 2020 Cicala Email to Luz
(attached collectively hereto as Exhibit 1), the parties finally conducted said conference yesterday,
December 16, 2020. The parties reached agreement on much—but not all—of the discovery and
scheduling issues discussed.
This morning I wrote twice to Plaintiff’s counsel Mr. Luz outlining the remaining disputes and
urging Plaintiff not to file any joint case management plan as those disputes were unresolved. See,
e.g., Cicala December 17, 2020 Letter to Luz; Cicala December 17, 2020 Email to Luz (attached
collectively hereto as Exhibit 2).
For reasons unknown—and in direct violation of Individual Rule IV(A)(2)—Plaintiff filed a
unilateral case management plan this afternoon. That proposed plan failed to include any of
Defendant’s positions on the fact discovery and scheduling issues that remain in dispute. For
instance, the parties disagree on the timing of fact discovery. Defendant believes that fact discovery
starts once the parties confer under Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(d)(1). Citing no
authority, Plaintiff disagrees and states that discovery does not open until after the January 7, 2021
Rule 16 Conference.1 Consequently, the parties disagree on the timing of at least the dates set forth
in sections 8(c)-8(f) of the proposed plan.

Plaintiff’s reasons for filing the unilateral plan today were simply: “I filed a document called
‘Proposed Case Management Plan—Plaintiff.’ The system does not permit further edits or
qualifications.” 2 See December 17, 2020 Luz Email to Cicala attached hereto as Exhibit 3.

To correct Plaintiff’s violation of Individual Rule IV(A)(2), and to avoid duplicative filings that
will unnecessarily expend Court time and resources, I respectfully request that the Court disregard
and/or expunge Plaintiff’s unilateral case management plan at Dkt. No. 22 and direct Plaintiff to
refile a joint case management plan (that includes both agreed upon and disputed positions) in
accordance with Your Honor’s Individual Rule IV(A)(2). The joint case management plan will be
filed contemporaneously with the parties’ joint letter on or before December 31, 2020, i.e., at least
one week before the January 7 Rule 16 Conference.

I thank that Court for its time and consideration.



Very truly yours,
/s/ Criston Cicala
Criston E. Cicala


cc: Avram Turkel, Esq.




1
  The parties’ disagreement on the timing of fact discovery stems from Plaintiff’s apparent
confusion between a Fed. R. Civ. P 26(f) “Conference of the Parties,” and a Rule 16 initial court
conference.
2
  Defendant is becoming increasingly concerned with Plaintiff’s cavalier filing practices, which
have already included the unlawful public disclosure of numerous minors’ PII in Plaintiff’s
complaint. Defendant intends to address this issue at the Rule 16 Conference.
EXHIBIT 1
December 11, 2020                                                           VIA EMAIL



Thomas Luz, Esq.
KLG Luz & Greenberg LLP
P: 212-681-8313
E: tluz@karalaw.com
RE:    Deadline to Complete Fed. R. Civ. P. 26(f) Conference


Counsel:
We are now less than a week away for the deadline to complete the Rule 26(f) conference—and I
have yet to hear from Plaintiff on any plans to conduct the conference, nor has Plaintiff provided
any proposed scheduling orders, protective orders or ESI orders.
Developing a discovery plan as required under the rule takes time, and I therefore suggest starting
the discussion near term. To be clear, I fully intend to seek electronic discovery of Browning (as
demonstrated by my recently served Rule 33 Requests for Production Nos. 1-48), including email
discovery of multiple Browning custodians using search terms, likely using Judge Schofield’s
default for numbers of custodians (Individual Rule II.A.1.a).
To equally split the laboring oar, please provide proposed protective order in advance of our
conference, and —and I will provide a proposed ESI order. We will then jointly work on the Civil
Case Management Plan and Scheduling Order, for which Judge Schofield provides a template.
To properly conduct a Rule 26(f) conference, parties need sufficient time to address the relevant
issues. This process should not be left for the last minute, and I therefore look forward to your
response.
Very truly yours,
/s/ Criston E. Cicala
Criston E. Cicala
cc: John Botti
   John Campbell
   Board of Trustees of The Browning School
From:           Cris Cicala
To:             Andrea Castillo
Subject:        FW: Letter of Opposition / Rule 26(f)
Date:           Thursday, December 17, 2020 1:51:26 PM
Attachments:    image001.png
                2020.12.15 Cicala Response Letter to Browning"s Proposed Motion to Dismiss (Filed).pdf




From: Cris Cicala <ccicala@cbsattorneys.com>
Date: Tuesday, December 15, 2020 at 12:50 PM
To: "Thomas J. Luz" <tluz@karalaw.com>
Cc:

Subject: Letter of Opposition / Rule 26(f)

Counsel:

Please see attached a courtesy copy of the as filed letter of opposition to your proposed motion
to dismiss.

Additionally, and further to my letter of Friday December 10, 2020, I still await Browning’s
availability and position as to the Rule 26(f) conference which must be completed by this
Thursday. It remains unclear why Browning refuses to engage on this issue despite the clear
mandates of Rule 26(f).

Very truly yours,

                          Criston E. Cicala
                          Partner


                          646.819.0401 (direct)
                          646.819.0400 (main)
                          646.819.0409 (fax)
                          5 Columbus Circle
                          11th Floor
                          New York, NY 10019
                          www.cbsattorneys.com
EXHIBIT 2
December 17, 2020                                                           VIA EMAIL

Thomas Luz, Esq.
KLG Luz & Greenberg LLP
P: 212-681-8313
E: tluz@karalaw.com


RE:    Parties’ Completion of the Rule 26(f) Conference


Counsel –
Thank you for your time completing today’s Rule 26(f) Conference. I will review your draft Case
Management Order. While I believe we may agree on some issues, there are others that remain in
dispute and will require competing Court submissions by the Parties. To that end, please do not
submit anything to the Court purporting to be a joint submission without my review and
authorization.
Our threshold disagreement relates to the start of fact discovery. This disagreement stems from
your misunderstanding of the Federal Rules of Civil Procedure and the difference between a Fed.
R. Civ. P 26(f) “Conference of the Parties,” and the Rule 16 initial court conference despite your
insistence to the contrary on our call yesterday.
I refer you to Fed. R. Civ. P. 26(f) aptly named “Conference of the Parties; Planning for Discovery”
which states in pertinent part: “Except in a proceeding exempted from initial disclosure under Rule
26(a)(1)(B) or when the court orders otherwise, the parties must confer as soon as practicable—
and in any event at least 21 days before a scheduling conference is to be held or a scheduling order
is due under Rule 16(b).” This is exactly what we conducted yesterday—exactly 22 days before
the Court’s January 7, 2020.
Next, I refer you to Judge Schofield’s Individual Rules and Practices, specifically Rule IV(A)(2)
which states:

         Initial Case Management Conference and Plan. The Court generally will
         schedule a Federal Rule of Civil Procedure 16(c) conference within two
         months of the filing of the complaint. The Notice of Initial Pretrial
         Conference will be docketed on ECF and will direct the parties, inter alia,
         to file a joint letter and a joint proposed Civil Case Management Plan and
         Scheduling Order at least one week before the conference date. The parties
         shall use the form Proposed Case Management Plan and Scheduling Order
         available at the Court’s website (https://nysd.uscourts.gov/hon-lorna-
         gschofield). After the Initial Pretrial Conference, the Court will issue a
         scheduling order, adopting and/or modifying the dates the parties set forth in
         their Proposed Case Management Plan. Any status letter ordered by the Court
         shall include the following details: (a) What discovery has taken place,
         specifically (1) What discovery requests have been propounded, who
         propounded each request and on what date, (2) What responses were made, who
         made each response and on what date, (3) The volume of documents produced,
         who produced the documents and when.
Rule IV(A)(2) (emphasis added).
I further refer you to Dkt. No. 4 in this Action which sets the “Initial Conference set for 1/7/2021
at 10:40 AM”
Lastly, Fed. R. Civ. P. 26(d), which governs the timing of discovery, clearly states “[a] party may
not seek discovery from any source before the parties have conferred as required by Rule 26(f).”
Again, the Rule 26(f) conference took place yesterday meaning that fact discovery is now open—
and will remain open until our proposed closing date next spring.
It is unclear why Browning—the party who brought this action—seeks to delay the start of fact
discovery. But its reasons for delay are refuted by the unambiguous rules above.
In accordance with these rules, my Fed. R. Civ. P. 26(d)(2) early requests for production shall be
deemed to be served as of yesterday. Additionally, I plan on serving additional discovery this
week. Should Browning fail to respond in a timely manner in the face of this letter, I will move
to compel the production of relevant documents and ESI and Interrogatory responses and will seek
that all requests for admission be deemed admitted. I therefore urge Browning to rethink its
position on this straightforward matter to avoid unnecessary motion practice.


Very truly yours,
/s/ Criston E. Cicala
Criston E. Cicala


cc: Avram Turkel, Esq.
   John Botti
   John Campbell
   Board of Trustees of The Browning School
From:           Cris Cicala
To:             Andrea Castillo

Subject:        FW: Case Management Plan
Date:           Thursday, December 17, 2020 2:23:53 PM
                image001.png
Attachments:




From: Cris Cicala <ccicala@cbsattorneys.com>
Date: Thursday, December 17, 2020 at 10:43 AM
To: "Thomas J. Luz" <tluz@karalaw.com>, Avram Turkel <aturkel@btpclaw.com>
Subject: Re: Case Management Plan

Mr. Luz:

Please do not submit anything purporting to be a joint submission. Please refer to my letter of
this morning on the matter sent under separate email cover.

Very truly yours,


                          Criston E. Cicala
                          Partner


                          646.819.0401 (direct)
                          646.819.0400 (main)
                          646.819.0409 (fax)
                          5 Columbus Circle
                          11th Floor
                          New York, NY 10019
                          www.cbsattorneys.com




From: "Thomas J. Luz" <tluz@karalaw.com>
Date: Wednesday, December 16, 2020 at 4:59 PM
To: Avram Turkel <aturkel@btpclaw.com>, Cris Cicala <ccicala@cbsattorneys.com>
Subject: Case Management Plan

Gentlemen,

Attached is the result of our conference call of this afternoon.

Please let me know whether I should submit it as a joint plan or something less than that.
Regards,

Thomas J. Luz
KLG Luz & Greenberg LLP
211 East 43rd Street, 24th Floor
New York, New York 10017
(212) 681-8313
EXHIBIT 3
From: "Thomas J. Luz" <tluz@karalaw.com>
Date: Thursday, December 17, 2020 at 1:40 PM
To: Cris Cicala <ccicala@cbsattorneys.com>, Avram Turkel <aturkel@btpclaw.com>
Subject: RE: Case Management Plan

I filed a document called “Proposed Case Management Plan—Plaintiff.” The system does not permit further
edits or qualifications.

Thomas J. Luz
KLG Luz & Greenberg LLP
211 East 43rd Street, 24th Floor
New York, New York 10017
(212) 681-8313




From: Cris Cicala [mailto:ccicala@cbsattorneys.com]
Sent: Thursday, December 17, 2020 10:43 AM
To: Thomas J. Luz; Avram Turkel
Subject: Re: Case Management Plan

Mr. Luz:

Please do not submit anything purporting to be a joint submission. Please refer to my letter of this morning on
the matter sent under separate email cover.

Very truly yours,




                        Criston E. Cicala
                        Partner


                        646.819.0401 (direct)
                        646.819.0400 (main)
                        646.819.0409 (fax)
                        5 Columbus Circle
                        11th Floor
                        New York, NY 10019
                        www.cbsattorneys.com



                                                        1
From: "Thomas J. Luz" <tluz@karalaw.com>
Date: Wednesday, December 16, 2020 at 4:59 PM
To: Avram Turkel <aturkel@btpclaw.com>, Cris Cicala <ccicala@cbsattorneys.com>
Subject: Case Management Plan

Gentlemen,

Attached is the result of our conference call of this afternoon.

Please let me know whether I should submit it as a joint plan or something less than that.

Regards,

Thomas J. Luz
KLG Luz & Greenberg LLP
211 East 43rd Street, 24th Floor
New York, New York 10017
(212) 681-8313




                                                          2
